Citation Nr: 1416657	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  11-31 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a separate compensable disability rating for peripheral neuropathy in the right and/or left upper extremities, as distinct from the rating assigned for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife, J.B.




ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in New York City, New York.

In May 2012, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is in the claims file.

The issue of entitlement to an increased disability rating for peripheral neuropathy of the right and left lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issues of entitlement to separate ratings in excess of 20 percent for upper extremity neuropathy are REMANDED to the AOJ and are discussed in the REMAND portion of the decision below.  VA will notify the Veteran if further action is required.


FINDINGS OF FACT


1.  The Veteran has at least mild incomplete paralysis of the left upper radicular group related to service connected diabetes mellitus.

2.  The Veteran has at least mild incomplete paralysis of the right upper radicular group related to service connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for a separate 20 percent rating for left upper extremity neuropathy are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.119, 4.123-4(a), Diagnostic Codes 7913; 8513 (2013).

2.  The criteria for a separate 20 percent rating for right upper extremity neuropathy are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.119, 4.123-4(a), Diagnostic Codes 7913; 8513.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The Veteran has been granted service connection for diabetes mellitus.  The rating criteria specify that separate ratings will be provided for all compensable complications of that disease.  Diagnostic Code 7913, Note (1).

At the VA examination in April 2011, the examiner found that the Veteran had absent or diminished reflexes in all extremities with decreased sensation and paresthesia or numbness.  The examiner further commented that these findings were consistent with diabetic neuropathy.  The rating schedule provides for a 20 percent rating where there is mild incomplete paralysis of the upper radicular group.  Diagnostic Code 8513.  The examiner's findings indicate at least that level of disability throughout the upper extremities.  Accordingly, separate 20 percent ratings are warranted for peripheral neuropathy of each extremity.



REMAND

Although the most recent VA examination in May 2011, included finding of peripheral neuropathy; the examiner did not provide an opinion as to the severity of the disability.  The examiner also reported that there was no evidence of an EMG test establishing the presence of peripheral neuropathy in the upper extremities.  Shortly thereafter, in July 2011, such a test was performed and evidence of peripheral neuropathy was noted, as was bilateral carpal tunnel syndrome.  

The record raises the question of entitlement to a total rating for compensation based on individual unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete a formal application for TDIU.

2.  Afford the Veteran a VA examination to determine the severity of diabetic peripheral neuropathy in his upper extremities.  The examiner should address the results of the August 2006 and July 2011 EMG testing in the VA clinical records.

The examiner should, if possible distinguish symptomatology attributable to diabetic peripheral neuropathy from symptoms associated with other disabilities.  If this is not possible, the examiner should so state.

The examiner should provide the reasons for any opinions.  The examiner should review the claims file.

3.  Adjudicate the Veteran's entitlement to TDIU.

4.  If the benefits sought on appeal are not fully granted, issue a supplemental statement of the case; and return the case to the Board, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


